Citation Nr: 1218222	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  03-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to May 5, 2004, for a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark G. Davis, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has a long procedural history but, in the interest of brevity, the Board will refer the reader to the April 2010 Board decision and remand for that history, except to note that the April 2010 Board decision found clear and unmistakable error (CUE) in the August 1994 rating decision that denied service connection for posttraumatic stress disorder (PTSD) and assigned an earlier effective date of October 22, 1993, for the grant of service connection for PTSD.  The April 2010 Board decision also informed the Veteran and his representative that, if they wanted an even earlier effective date for the grant of service connection for PTSD, they might consider making a claim of CUE in the August 1991 rating decision that first denied the appellant's claim of service connection for PTSD.

In a September 2011 letter to the Board, the Veteran's representative raised for the first time a formal claim of CUE in the August 1991 rating decision that first denied the appellant's claim of service connection for PTSD.  However, this issue has not as yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for such adjudication.  As will be explained more fully below, the Veteran's new CUE claim is inextricably intertwined with the above claim for an earlier effective date for the grant of a TDIU.  Therefore, the AOJ must adjudicate the CUE claim before readjudicating the Veteran's earlier effective date claim.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

The appeal was remanded in April 2010 to, among other things, provide the Veteran with notice of the laws and regulations governing earlier effective dates for TDIUs.  However, a review of the post-remand record does not reveal that the Veteran was provided with a Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), letter and a supplemental statement of the case that fully advised him of these laws and regulations.  Moreover, a review of the record on appeal does not reveal any pre-remand document that provided him with this information.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board finds that another remand is required to provide the Veteran with this information.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 19.31 (2011); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board finds that the Veteran's new claim of CUE in the August 1991 rating decision that first denied his claim of service connection for PTSD is inextricably intertwined with his current claim for an earlier effective date for his TDIU.  The Board has reached this conclusion because adjudication of the earlier effective date claim for a TDIU takes into account, among other things, when the appellant first became entitled to service connection for PTSD.  See 38 C.F.R. § 4.16(a), (b) (2011).  Therefore, the Board finds that final adjudication of the earlier effective date claim must be held in abeyance until the AOJ fully adjudicates his new CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  The RO should provide the Veteran and his representative with a VCAA letter that provides them with notice of all the laws and regulations governing effective dates for a grant of TDIU, including the provisions for establishing entitlement to TDIU under both 38 C.F.R. § 4.16(a) and 4.16(b).  

2.  The RO should thereafter adjudicate the Veteran's claim of CUE in the August 1991 rating decision that first denied his claim of service connection for PTSD.

3.  After fully adjudicating the Veteran's claim of CUE in the August 1991 rating decision that first denied his claim of service connection for PTSD, the RO should then readjudicate the claim for an effective date prior to May 5, 2004, for assignment of a TDIU.  

4.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently including the relevant laws and regulations governing assignment of effective dates for a TDIU AND for establishing TDIU under 38 C.F.R. § 4.16(a) and 4.16(b).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

